            Case 1:20-cv-00270-AWI-JLT Document 16 Filed 04/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   MARK RUSSELL,                                          CASE NO. 1:20-cv-00270-AWI-JLT
11                         Plaintiff,                       ORDER AFTER NOTICE OF
12          v.                                              SETTLEMENT
                                                            (Doc. 15)
     MARRIOTT INTERNATIONAL INC, et al.,
13
                           Defendants.
14

15

16          The plaintiff reports that he has settled the matter and indicates he will seek dismissal of the
17   action soon. (Doc. 15 at 1) Thus, the Court ORDERS:
18          1.     The stipulation to dismiss the action SHALL be filed no later than June 19, 2020;
19          2.     All pending dates, conferences and hearings are VACATED.

20   The parties are advised that failure to comply with this order may result in the Court imposing

21   sanctions, including the dismissal of the action.

22

23

24   IT IS SO ORDERED.

25      Dated:    April 19, 2020                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
